Case: 1:20-mc-00015-JG Doc #: 1-1 Filed: 01/28/20 1 of 4. PagelD #: 8

AQ 88B (Rev, 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action

UNITED STATES DISTRICT COURT

for the
Northern District of Ohio

1:20 HC 045°:

 

 

Minc LLC )
— Plaintiff )
+ ) Civil Action No. Miscellaneous Action
John Doe )
) dips
Defendant ) J J f) (> t CW N

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To: Vestron Media
14455 N. Hayden Road, Scottsdale, Arizonia 85260

(Name of person to whom this subpoena is directed)

“4 Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the

material:
See Exhibit A

 

Place: Aaron M. Minc, 200 Park Ave. Suite 200, Orange, Ohio | Date and Time:
44122; Fax (440) 792-5327; Email: 02/20/2020 12:00 am
aminc@minclaw.com

 

 

 

© Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 

Place: - Date and Time:

 

 

 

The following provisions of Fed. R. Civ. P. 45 are attached — Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

ate: JAN ?
bate: JAN 7 8 NB ANDY OPAGCICH, CLERK

aves ,OURT
s OR
al Aa a Vue =

Signature of Clerk or ReputyClerk Attorney's signature

 

 

 

The name, address, e-mail address, and telephone number of the attorney representing (name ofparty) _ -
, who issues or requests this subpoena, are:

 

Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
Case: 1:20-mc-00015-JG Doc #: 1-1 Filed: 01/28/20 2 of 4. PagelD #: 9

AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No. Miscellaneous Action

 

PROOF OF SERVICE
(This section should not be filed with the court untess required by Fed, R. Civ, P. 45.)

I received this subpoena for (name of individual and title, ifany)

 

on (date)

(1 f served the subpoena by delivering a copy to the named person as follows:

 

 

on (date) , or

 

& I returned the subpoena unexecuted because:

 

 

Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the ainount of

Bo

My fees are $ for travel and $ for services, for a total of $ 0,00

i declare under penalty of perjury that this information is true.

Date:

 

Server's signature

 

Printed name and title

 

Server's address

Additional information regarding attempted service, etc.:

 
Case: 1:20-mc-00015-JG Doc #: 1-1 Filed: 01/28/20 3 of 4. PagelD #: 10

EXHIBIT A—DOCUMENTS REQUESTED
The information sought for production is in relation to the posts at the following URL addresses:

https://www.cheaterboard.com/aaron-minc-orange-ohio/
https://www.bustedcheater.com/aaron-minc-orange-ohio/
https://www.cheaterbay.com/aaron-minc-orange-ohio/
https://www.cheaterblock.com/aaron-minc-orange-ohio/
https://www.cheaterbot.com/aaron-minc-orange-ohio/
https://www.cheatercase.com/aaron-minc-orange-ohio/
https://www.cheatercentral.com/aaron-minc-orange-ohio/
https://www.cheaterexpose.com/aaron-minc-orange-ohio/
https://www.cheaterhoe.com/aaron-minc-orange-ohio/
https://www.cheaterinformer.com/aaron-minc-orange-ohio/
https://www.cheaterpicture.com/aaron-minc-orange-ohio/
https://www.cheaterradar.com/aaron-minc-orange-ohio/
https://www.cheaterrant.com/aaron-minc-orange-ohio/
https://www.cheaterscaughtonline.com/aaron-minc-orange-ohio/
https://www.cheatersiren.com/aaron-minc-orange-ohio/
https://www.cheaterspalace.com/aaron-minc-orange-ohio/
https://www.cheaterturd.com/aaron-minc-orange-ohio/
https://www.cheatervillage.com/aaron-minc-orange-ohio/
https://www.cheaterxposed.com/aaron-minc-orange-ohio/
https://www.deadbeatexposed.com/aaron-minc-orange-ohio/
https://www.dirtblot.com/aaron-minc-orange-ohio/

https://www.dontdateacheater.com/aaron-minc-orange-ohio/

https://www.exposecheaters.com/aaron-minc-orange-ohio/

https://www.exposecheatingonline.com/aaron-minc-orange-ohio/

https://www.exposedhomewreckers.com/aaron-minc-orange-ohio/
https://www.fraudsters.online/aaron-minc-orange-ohio/
https://www.hellocheaters.com/aaron-minc-orange-ohio/
https://www.heyhobo.com/aaron-minc-orange-ohio/
https://www.reportacheater.com/aaron-minc-orange-ohio/
https://www.sheshomewrecker.com/aaron-minc-orange-ohio/
https://www.scamfound.com/aaron-minc-orange-ohio/
https://www.wehatecheaters.com/aaron-minc-orange-ohio/
https://www.wtfscam.com/aaron-minc-orange-ohio/
https://www.ugotreported.com/aaron-minc-orange-ohio/

This information includes, but is not limited to:
1. IDENTIFYING INFORMATION:

a. The poster’s first and last name.
b. all telephone numbers, including primary and back-up/recovery.
Case: 1:20-mc-00015-JG Doc #: 1-1 Filed: 01/28/20 4 of 4. PagelD #: 11

c. all email addresses, including primary and back-up/recovery.
2. IP DATA
Please produce all connection log information, including:

Any connections from the user to any account since the creation of the account.

The date, time, and time-zone for each login.

The date, time, and time-zone for disconnection or log-off for each connection/session
The originating IP address for EACH & EVERY connection/session to the account since
its creation.

e. Browser version, device or operating system information and version, and any other
information routinely maintained for each connection/session.

moe PS

Please produce all documents listed above within two (2) weeks from date of service to the
following email address:
aminc@minclaw.com
